IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Darin Bielby                                    :
                                                :
               v.                               :
                                                :
Zoning Board of Adjustment of the               :
City of Philadelphia                            :
                                                :
               v.                               :
                                                :
Carla Willard, Connie Winters,                  :
Michael Ramos, Susan Wright,                    :   No. 1441 C.D. 2019
                  Appellants                    :   Argued: March 15, 2021


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: April 9, 2021

               Carla Willard (Willard), Connie Winters (Winters), Michael Ramos
and Susan Wright (collectively, Appellants) appeal from the Philadelphia County
Common Pleas Court’s (trial court) August 14, 2019 order granting Darin Bielby’s
(Bielby) Motion to Enforce the Trial Court’s October 1, 2018 Order and Impose
Sanctions (Motion). The sole issue before this Court is whether the trial court
properly levied monetary sanctions in the form of costs and fees on Appellants.1

       1
          Appellants presented 15 issues for this Court’s review: (1) whether the trial court
improperly imposed sanctions against Appellants; (2) whether the trial court had the authority to
impose sanctions; (3) whether the trial court identified the legal basis under which the sanctions
were imposed; (4) whether the trial court failed to identify whether it was imposing sanctions
against Appellants for civil contempt, in violation of Section 2503(7) of the Judicial Code, 42
Pa.C.S. § 2503(7); (5) whether the trial court improperly determined that Appellants were liable
for civil contempt because there was insufficient evidence to establish: Appellants violated the
                                          Background
               On May 30, 2017, Bielby applied to the City of Philadelphia’s (City)
Department of Licenses and Inspections (L&I) for a zoning use registration permit
to renovate 224-230 West Tulpehocken Street (Property). Bielby sought to convert
a former nursing home located on the Property into a mixed-use building with 14
residential units, add a commercial space, erect a second story along Pastorius Street,
and add 21 accessory parking spaces (Application). On June 20, 2017, L&I denied
the Application because, inter alia, the proposed multi-family use was not permitted
in the Property’s residential, single-family, detached zoning district; the proposed
accessory parking was not permitted in the required front set-back from Pastorius



October 1, 2018 order; definite, clear and specific instructions in an order by the trial court not
followed by Appellants; and Appellants acted with wrongful intent; (6) whether the trial court
improperly determined that Appellants violated Section 2503(7) of the Judicial Code because the
evidence was insufficient to establish Appellants acted in a manner which was dilatory, obdurate
and vexatious; (7) whether Section 2503 of the Judicial Code applied, as Appellants’ intervention
was struck by the October 1, 2018 order, and conduct following the litigation cannot form the basis
for sanctions under Section 2503 of the Judicial Code; (8) whether, at the time of the August 14,
2019 hearing, the trial court had the power to sanction Appellants when they were not parties to
the litigation at that time; (9) whether the trial court erred in determining that Appellants’ conduct
was improper, as there was nothing inappropriate about the communications Appellants and their
counsel had with the City of Philadelphia Streets Department (Streets Department); (10) whether
the trial court improperly awarded Bielby and his counsel attorneys’ fees and costs without an
evidentiary hearing concerning the reasonableness of fees and costs or whether the fees and costs
were related to the complained of conduct; (11) whether the trial court improperly failed to identify
the basis for its award to Bielby of fees in the amount of $15,528.51; and costs in the amount of
$1,500.00; (12) whether the trial court violated Appellants’ due process rights when it denied them
the opportunity to offer witness testimony regarding the allegedly improper communications with
the Streets Department; (13) whether the trial court violated Appellants’ due process rights when
it denied Appellants the opportunity to examine Bielby regarding the amounts demanded as
sanctions; (14) whether the trial court improperly determined that sanctions in the form of
attorneys’ fees and costs should be imposed against Appellants when it did not find Appellants
engaged in dilatory, vexatious or obdurate conduct; and (15) whether the evidence established
harm to Bielby or his counsel caused by Appellants’ purported conduct. See Appellants’ Br. at 3-
6. These issues are subsumed in this Court’s rephrasing of the issue and will be discussed therein.


                                                  2
Street; and mandatory landscaping and buffers were not included for the accessory
parking.
               Bielby appealed to the City’s Zoning Board of Adjustment (ZBA) on
July 14, 2017. The ZBA held a hearing on October 4, 2017, and approved the
variances subject to a proviso restricting parking and additional curb cuts on
Pastorius Street. Thereafter, Bielby and Appellants filed various motions concerning
the proviso upon which the ZBA ruled. Subsequently, the parties appealed to the
trial court and, thereafter, to this Court.2 Relevant to the current matter, on October
1, 2018, the trial court affirmed the ZBA’s October 4, 2017 decision granting the
variances, but reversed the proviso.


                                              Facts
               From October 2018 through January 2019, Appellants and their counsel
(Counsel) engaged in ex parte email communications with the City’s Streets
Department (Streets Department) and the Deputy Commissioner of Transportation
(Deputy Commissioner) in an effort to have the Streets Department and L&I deny
Bielby’s development plans without revision or the proviso, thereby preventing
Bielby from obtaining permits necessary to make the curb cuts. Bielby was not
included in any of the email communications. On October 10, 2018, Willard emailed
the Streets Department,3 stating, in relevant part: “We’d of course prefer to honor
the ZBA and not have curb use at all, but we know that issue is out of your hands.
At the very least, we’d like to have some time before anything happens.”




       2
          On October 10, 2019, this Court vacated the trial court’s October 1, 2018 order and
remanded the case to the trial court for further proceedings. See Bielby v. Zoning Bd. of Adjustment
of City of Phila. (Pa. Cmwlth. Nos. 1177, 1419, 1420 C.D. 2018, filed October 10, 2019).
        3
          Willard copied the Deputy Commissioner on this email.
                                                 3
Reproduced Record (R.R.) at 277a.4 Willard also asked that the Streets Department
notify her of any changes to Bielby’s curb cut permit. See id. On October 16, 2018,
Counsel emailed the Deputy Commissioner requesting to speak with him so that he
could better understand “the status of the permits issued so far and the need for any
future permits or [the] Streets Department[’s] approvals for the curb cuts.” R.R. at
281a. On October 18, 2018, Counsel emailed the Streets Department,5 writing: “Hi
Pat: Wondering if you have an update for me on the status of the revocation of the
two curb cut approvals.” R.R. at 279a. The Streets Department rescinded Bielby’s
curb cut approval on October 23, 2018. On December 29, 2018, Willard emailed
Winters, among other recipients, declaring: “From what I understand from them, the
Streets Department will ultimately be forced to abide by [the trial court’s] ruling if
we do not have a ‘Stay’ from [the] Commonwealth [Court] in place[.]” R.R. at 289a.
               Bielby submitted a Right-to-Know Law6 Request to the City’s Law
Department and became aware of Appellants’ ex parte communications with the
Streets Department and the Deputy Commissioner. On June 12, 2019, Bielby filed
the Motion. On August 14, 2019, the trial court held a hearing, and granted Bielby’s
request for sanctions. The trial court directed Appellants to pay all costs and fees
associated with the Motion in the amount of $1,500.00 and a $15,528.51 sanction
for the additional costs Bielby incurred to third-party professionals as a result of
Appellants’ conduct.7


       4
          Appellants did not number the pages in the reproduced record using a lower case “a” after
the numerals, as required by Pennsylvania Rule of Appellate Procedure 2173. This Court will cite
to the reproduced record in the proper format.
        5
          Counsel copied the Deputy Commissioner on this email.
        6
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
        7
          The additional fees and expenses to third-party professionals consisted of: $6,996.51 to
Moto Designshop LLC for additional architectural services; $4,950.00 to Poulson & Associations
for additional engineering services; $1,082.00 to Ambric Survey for additional land survey
services; and in excess of $2,500.00 to Obermayer Redmann Maxwell & Hippel LLP for advice
                                                4
               On September 8, 2019, Appellants appealed from the trial court’s
August 14, 2019 order to this Court.8 On September 10, 2019, the trial court ordered
Appellants to file a Statement of Errors Complained of on Appeal pursuant to
Pennsylvania Rule of Appellate Procedure (Rule) 1925(b) (Rule 1925(b) Statement).
On September 13, 2019, Appellants filed a Motion for Reconsideration, which the
trial court denied on September 17, 2019. On September 25, 2019, Appellants filed
their Rule 1925(b) Statement. On January 16, 2020, the trial court filed its Rule
1925(a) opinion.9, 10


                                          Discussion
               Appellants argue that, although the matter was on appeal at the time of
the alleged conduct concerning the ex parte communications, Appellants were no
longer parties to the action before the trial court and, therefore, the trial court did not
have jurisdiction over Appellants at the time of the sanctions hearing. Further,
Appellants assert that, in granting sanctions against Appellants, the trial court did
not articulate the legal basis for sanctions or identify conduct by Appellants or
Counsel that warranted sanctions. Bielby rejoins that the sanctions were within the
trial court’s discretion, because Appellants were trying to circumvent the trial court’s
order. The trial court opined that it had authority pursuant to Section 2503 of the



and consultation services related to the recission of the previously approved zoning plan and
preparation of the Motion. See R.R. at 337a-338a.
        8
          “Our review is to determine whether the factual findings of the trial court are supported
by competent evidence and whether the trial court committed an error of law or abused its
discretion.” Renfroe v. Dep’t of Transp., Bureau of Driver Licensing, 179 A.3d 644, 648 n.3 (Pa.
Cmwlth. 2018).
        9
          The trial court record was transmitted to this Court on June 24, 2020.
        10
           On October 27, 2020, Tulpehocken Mansion, LLC, filed a Praecipe to Substitute
Appellee Property Owner from Bielby to Tulpehocken Mansion, LLC. This Court will treat the
Praecipe as an Application to Substitute.
                                                5
Judicial Code, 42 Pa.C.S. § 2503, and Rule 1701(b)(2) to impose the sanctions on
Appellants. See Trial Ct. Op. at 4.
             Initially,

             [w]e [] distinguish between an award of counsel fees under
             [Section 2503 of the Judicial Code] and a finding of
             contempt, [under Rule 1701(b)(2),] which may include an
             award of counsel fees as a sanction. See Mrozek v. James,
             780 A.2d 670, 674 (Pa. Super. 2001) (stating, ‘[t]he award
             of attorney[’]s fees is an appropriate remedy in a civil
             contempt case, separate and apart from the statutory
             provision for attorney’s fees under [Section 2503(7) of the
             Judicial Code].’) (emphasis supplied); accord Diamond v.
             Diamond, 792 A.2d 597, 601 (Pa. Super. 2002); see
             generally 42 Pa.C.S.[] § 2503(7) (allowing a party
             ‘counsel fees as a sanction against another participant for
             dilatory, obdurate or vexatious conduct during the
             pendency of a matter[]’). Classically, in considering a
             motion to award counsel fees under [S]ection 2503 [of the
             Judicial Code], an evidentiary hearing is generally
             required.
             With respect to civil contempt, ‘[i]t is axiomatic that
             courts have always possessed the inherent power to
             enforce their orders and decrees by imposing sanctions for
             failure to comply with said orders.’ Rouse Phila[.] Inc. v.
             Ad Hoc ‘78, . . . 417 A.2d 1248, 1257 ([Pa. Super.] 1979)
             (citations omitted).
                 The objective of a civil contempt proceeding is
                 remedial and judicial sanctions are employed to
                 coerce the defendant into compliance with the
                 court’s order, and in some instances to compensate
                 the complainant for loss sustained. In civil
                 contempt cases, the complaining party has the
                 burden of proving non-compliance with the court
                 order by a preponderance of the evidence. To be
                 punished for civil contempt, a party must have
                 violated a court order. The order that forms the
                 basis for the contempt process in civil proceedings
                 must be definitely and strictly construed. Any
                 ambiguity or omission in the order forming the
                 basis for the civil contempt proceeding must be

                                         6
                construed in favor of the defendant. Where the
                order is contradictory or the specific terms of the
                order have not been violated, there is no contempt.
            C.R. by Dunn v. Travelers, . . . 626 A.2d 588, 592 ([Pa.
            Super.] 1993) (citations omitted)[.]
            ....
            The court, after finding civil contempt, may impose
            sanctions.
                Attorney[’s] fees and other disbursements
                necessitated by the contemnor’s non[-]compliance
                may be recovered by the aggrieved party in a civil
                contempt case. Because an award of counsel fees
                is intended to reimburse an innocent litigant for
                expenses made necessary by the conduct of an
                opponent, it is coercive and compensatory, and
                not punitive. Counsel fees are a proper element
                of a civil contempt order. In reviewing a grant of
                attorney’s fees, we will not disturb the decision
                below absent a clear abuse of discretion.
            Mrozek, 780 A.2d at 674 (citations omitted). . . .

Wood v. Geisenheimer-Shaulis, 827 A.2d 1204, 1207-08 (Pa. Super. 2003)
(emphasis added; citations omitted). Here, the trial court imposed upon Appellants
“costs and fees associated with the [] [M]otion for sanctions in the amount of
$1,500[.00,]” and “[a] monetary sanction in the amount of $15,528.51 . . . for their
deliberate efforts to circumvent and violate [the trial c]ourt’s October 1, 2018
Order.” Trial Ct. August 14, 2019 Order.


                                   Jurisdiction
            At the outset, as a

            [p]rerequisite to any consideration of the merits of this
            appeal, [this Court] must determine whether the order of
            [sanctions] is appealable. Although the parties have not
            raised appealability, ‘it is nevertheless appropriate for us

                                         7
            in this instance to raise that issue [because it] goes to the
            jurisdiction of th[is] Court.’ Fried v. Fried, . . . 501 A.2d
            211, 212 ([Pa.] 1985). Moreover, since we lack
            jurisdiction over an unappealable order it is incumbent on
            us to determine, sua sponte when necessary, whether the
            appeal is taken from an appealable order.
Kulp v. Hrivnak, 765 A.2d 796, 798 (Pa. Super. 2000).
            The Pennsylvania Superior Court explained:
            Subject to exceptions, ‘an appeal may be taken of right
            from any final order of an administrative agency or lower
            court.’ Pa.R.A.P. 341(a). A final order is an order that
            disposes of all claims and of all parties, or is expressly
            defined as a final order by statute or the ordering court.
            Pa.R.A.P. 341(b); see also Ben v. Schwartz, . . . 729 A.2d
            547, 550 ([Pa.] 1999). Although the instant order does not
            fit any of these definitions perfectly, we must consider
            whether the practical ramification of the order will be to
            dispose of the case, making review appropriate.
            ....
            In the past, our courts have considered the appealability of
            orders awarding attorneys’ fees and costs in a variety of
            procedural circumstances. See, e.g., Brawley Distrib[.]
            Co., Inc. v. Heartland [Props.], 712 A.2d 331, 332 (Pa.
            Super. 1998) (grant of fees based on frivolous pre-trial
            filing is not appealable); Dooley v. Rubin, . . . 618 A.2d
            1014, 1018 n.6 ([Pa. Super.] 1993) (denial of fees in order
            terminating underlying litigation is appealable); Fried,
            [501 A.2d] at 215 (grant of interim fees in divorce action
            is interlocutory and unappealable). However, this case
            requires us to determine for the first time whether an
            order to pay attorneys’ fees and costs is appealable
            when the appellant does not also challenge the merits
            of the underlying order.
            In Brawley, [] we determined that an order granting
            counsel fees based on a frivolous pre-trial filing was not
            appealable because it ‘neither terminated the action nor
            disposed of all parties and all claims.’ [Id.] at 332. The
            instant case presents a much different situation. While
            [the a]ppellants do not challenge the portion of the order
            compelling performance of the settlement agreement, they
                                         8
            do challenge the trial court’s sua sponte finding that their
            conduct was ‘vexatious, obdurate or dilatory’ and thus
            warranted awarding attorneys’ fees under [Section
            2503(7) of the Judicial Code]. Unlike the appellants in
            Brawley, the instant appellants will have no subsequent
            chance to appeal the portion of the order directing
            them to pay attorneys’ fees and costs. It would defy
            common sense and undermine judicial efficiency to
            require [the a]ppellants to also appeal the portion of
            the order compelling their compliance with the
            settlement agreement.         Since the instant appeal
            presents the only chance for [the a]ppellants to
            challenge the attorneys’ fees award, we conclude that
            the order is appealable. . . .

Kulp, 765 A.2d at 798-99 (emphasis added).
            Similarly, here, because an appeal from the trial court’s October 1, 2018
order had already been filed when the sanctions order was issued, the instant appeal
was the only chance for Appellants to challenge the trial court’s sanctions order.
Accordingly, this Court concludes that the order is appealable.


                        Section 2503 of the Judicial Code
            Section 2503 of the Judicial Code provides, in relevant part:

            The following participants shall be entitled to a reasonable
            counsel fee as part of the taxable costs of the matter:
            ....
            (7) Any participant who is awarded counsel fees as a
            sanction against another participant for dilatory, obdurate
            or vexatious conduct during the pendency of a matter.

42 Pa.C.S. § 2503 (emphasis added).
            This Court has explained:

            Under Section 5505 of the Judicial Code, [42 Pa.C.S. §
            5503,] a trial court lacks authority to award additional
            relief sought more than 30 days after its final order in a
            case. Strohl v. S[.] Annville [Twp.] (Pa. Cmwlth. Nos.

                                         9
               2162 C.D. 2009 & 2324 C.D. 2009, filed April 13, 2011),
               slip op. at 11-12 . . . ; In re Estate of Bechtel, 92 A.3d 833,
               843 (Pa. Super. 2014); Freidenbloom v. Weyant, 814 A.2d
               1253, 1255 (Pa. Super. 2003), overruled in part on other
               issue by Miller Elec[.] Co. v. DeWeese, . . . 907 A.2d 1051
               ([Pa.] 2006). ‘A trial court’s jurisdiction generally extends
               for [30] days after the entry of a final order. . . . After the
               30[-]day time period, the trial court is divested of
               jurisdiction.’     Freidenbloom, 814 A.2d at 1255.
               Accordingly, where a request for counsel fees under
               [Section 2503 of the Judicial Code] is filed more than 30
               days after final judgment, the trial court has no jurisdiction
               to act on that request, and its award of counsel fees must
               be vacated for lack of jurisdiction. Strohl, slip op. at 11-
               14 . . . (vacating award of counsel fees for lack of
               jurisdiction where motions for sanctions were filed 38
               days or more after trial court orders dismissing complaint
               with prejudice); Freidenbloom, 814 A.2d at 1255-56
               (vacating award of counsel fees for lack of jurisdiction
               where petition for counsel fees was filed 36 days after
               discontinuance of action).

Ness v. York Twp. Bd. of Comm’rs, 123 A.3d 1166, 1169 (Pa. Cmwlth. 2015)
(footnote omitted).
               Here, the trial court entered its order on October 1, 2018. Bielby did
not file his Motion until June 12, 2019. Moreover, the conduct complained of did
not occur during the pendency of the matter before the trial court as required by
Section 2503(7) of the Judicial Code. Rather, the conduct occurred after the trial
court issued its October 1, 2018 order.11 Accordingly, the trial court had no
jurisdiction to sanction Appellants under Section 2503 of the Judicial Code.



       11
          The trial court referenced in its opinion Appellants’ alleged misconduct from November
2017 through August 2018; however, that conduct is not before this Court. The Motion
specifically sought sanctions for actions committed to circumvent the trial court’s October 1, 2018
order. See R.R. at 298a-299a (At the August 14, 2019 hearing, Bielby expressly requested
“sanctions due to the deliberate conduct of [Counsel] seeking to circumvent [the trial court’s]
October 1, 2018[] order.”). Accordingly, any conduct prior to October 1, 2018, is irrelevant to the
matter before this Court.
                                                10
                                      Rule 1701(b)(2)
              Rule 1701(b) states, in pertinent part:

              After an appeal is taken or review of a quasi[-]judicial
              order is sought, the trial court or other government unit
              may:
              ....
              (2) Enforce any order entered in the matter, unless the
              effect of the order has been superseded as prescribed in
              this chapter.
Pa.R.A.P. 1701(b) (emphasis added).
              [Rule] 1701(b)(2) states that the trial court has the power
              to ‘enforce any order entered in the matter, unless the
              effect of the order has been superseded as prescribed in
              this chapter.’       [Pa.R.A.P. 1701(b)(2).]       We have
              previously noted in discussing the effect of Rule 1701(b)
              that[] ‘trial court[s] possess inherent power to enforce their
              orders and decrees by imposing sanctions for failure to
              comply with their orders. Rouse Phila[.] Inc. . . . , . . . 417
              A.2d [at] 1257 . . . . This power is retained even after an
              appeal is filed, absent supersedeas.’[12] Travitsky v.
              Travitsky, . . . 534 A.2d 1081, 1084 ([Pa. Super.] 1987)
              (citing Pa.R.A.P. 1701(b)(2)).

Tanglwood Lakes Cmty. Ass’n v. Laskowski, 616 A.2d 37, 39 (Pa. Super. 1992).
              Here, Bielby was seeking to have the trial court’s order enforced, i.e.,
to have his building permit issued,13 and to have Appellants sanctioned for their
conduct in trying to circumvent the trial court’s order. Essentially, Bielby was
asking the trial court to find Appellants in civil contempt of court. The Pennsylvania
Superior Court has explained:


       12
          Appellants filed an Application for Supersedeas with the trial court which was denied,
and two Applications for Stay or Supersedeas with this Court, which were also both denied.
       13
          Bielby contends that, because he needed curb cut approvals (i.e., a curb cut permit) to
have his building permit issued, Appellants’ conduct relating to the curb cut approvals was an
attempt to circumvent the trial court’s order.
                                               11
            In proceedings for civil contempt of court, the general rule
            is that the burden of proof rests with the complaining party
            to demonstrate, by [a] preponderance of the evidence, that
            the defendant is in noncompliance with a court order.
            However, a mere showing of noncompliance with a court
            order, or even misconduct, is never sufficient alone to
            prove civil contempt.
            To be punished for contempt, a party must not only have
            violated a court order, but that order must have been
            ‘definite, clear, and specific - leaving no doubt or
            uncertainty in the mind of the contemnor of the prohibited
            conduct.’ Because the order forming the basis for civil
            contempt must be strictly construed, any ambiguities or
            omissions in the order must be construed in favor of the
            defendant.
            In such cases, a contradictory order or an order whose
            specific terms have not been violated will not serve as the
            basis for a finding of contempt. To sustain a finding of
            civil contempt, the complainant must prove certain distinct
            elements: (1) that the contemnor had notice of the specific
            order or decree which he is alleged to have disobeyed; (2)
            that the act constituting the contemnor’s violation was
            volitional; and (3) that the contemnor acted with wrongful
            intent. A person may not be held in contempt of court for
            failing to obey an order that is too vague or that cannot be
            enforced.
            When holding a person in civil contempt, the court must
            undertake[:] (1) a rule to show cause; (2) an answer and
            hearing; (3) a rule absolute; (4) a hearing on the contempt
            citation; and (5) an adjudication of contempt. . . .

In re Contempt of Cullen, 849 A.2d 1207, 1210-11 (Pa. Super. 2004) (footnote
omitted) (quoting Lachat v. Hinchliffe, 769 A.2d 481, 488-89 (Pa. Super. 2001)
(citations omitted) (emphasis in original)). The Cullen Court expounded:


            ‘Fulfillment of all five factors is not mandated, however.’
            Wood . . . , 827 A.2d [at] 1208 . . . . ‘[T]he essential due
            process requisites for a finding of civil contempt are
            notice and an opportunity to be heard.’ Schnabel


                                        12
             Assoc[s]., Inc. v. Bldg. [&] Const[r]. Trades Council, . . .
             487 A.2d 1327, 1334 ([Pa. Super.] 1985) . . . .

Cullen, 849 A.2d at 1211 (emphasis added).
             On October 1, 2018, the trial court entered an order expressly reversing
the ZBA’s proviso which stated, no parking on Pastorius Street and parking curb cut
only on Tulpehocken Street. Bielby’s Motion specifically sought, inter alia:

             1.     The . . . Streets Department and [L&I] shall accept
             [] Bielby’s zoning plans approved at the [ZBA’s] October
             4, 2017 hearing, without revision or proviso (the
             “Approved Zoning Plan”);

             2.    [L&I] shall accept the Approved Zoning Plan for
             purposes of issuance of any building permit applications
             submitted by [] Bielby;

             3.     [Appellants] shall pay all costs and fees associated
             with the herein [Motion] in the amount of $_________;

             4.   A monetary sanction in the amount of $_________
             ....

Bielby’s Motion, Proposed Order (emphasis added).
             At the commencement of the August 14, 2019 hearing, Bielby stated:
“We have withdrawn the motion seeking enforcement [of the order, i.e., issuance]
of the permit. However, we are still seeking sanctions due to the deliberate conduct
of [Counsel] seeking to circumvent [the trial court’s] October 1, 2018[] order.” R.R.
at 298a-299a. Bielby presented emails evidencing that Appellants were trying to
have his curb cut approvals revoked or their issuance delayed as long as possible.
Based upon the emails, the trial court concluded that Appellants were in fact trying
to circumvent its order and therefore sanctioned Appellants in the form of fees and
costs.
             This Court recognizes that “each court is the exclusive judge of
contempts against its process, and [this Court] will reverse an order of contempt only

                                         13
upon a showing of a plain abuse of discretion.” Cullen, 849 A.2d at 1211 (quoting
Diamond v. Diamond, 792 A.2d at 600). However, even if this Court was to
conclude that Appellants acted with wrongful intent, because Bielby withdrew the
portion of his Motion seeking to enforce the trial court’s order, i.e., his permit was
issued, the trial court had no basis upon which to find contempt and sanction
Appellants.14, 15 In addition, the record evidence reveals that, while Appellants had
notice of the hearing, the trial court precluded Appellants from presenting their
witness and failed to implement the prerequisites before adjudicating Appellants in
contempt.
               Specifically, the following interaction occurred between Counsel and
the trial court during the hearing:

               [Counsel]: But I have five arguments I want to present on
               the record, and I have a witness to present.
               THE COURT: I’m not listening to any witness testimony.
               I don’t need witness testimony. It’s simply --
               [Counsel]: Your Honor, there’s a factual issue here. We
               are telling you that no communication from us, from this
               law firm or our clients, did anything to circumvent [the
               trial court’s] order, and this witness is the one who can tell
               you why the Streets Department pulled their [sic] approval
               back and why they [sic] then gave it again. It had nothing
               to do --
               THE COURT: My question to you is this: Did you, in fact,
               contact them [sic] via email, send email communications?
               Yes or no?
               [Counsel]: Yes[,] and not to circumvent your order.
               THE COURT: I don’t need a witness for that.

       14
           Moreover, as Appellants did not have authority to issue either the curb cut approvals or
the building permit, Appellants could not execute and/or violate the trial court’s order.
        15
           As discussed above, the trial court had no jurisdiction under Section 2503 of the Judicial
Code to sanction Appellants.
                                                14
             [Counsel]: That’s not what my witness is for, Your Honor.
             My witness is for whether we engaged in any conduct that
             is illegal or unethical or --
             THE COURT: That’s for the [trial c]ourt to decide. That’s
             an issue for the [trial c]ourt.

R.R. at 313a-314a.
             Clearly, because the trial court held a hearing and ruled on the Motion
immediately thereafter from the bench, it did not undertake “(1) a rule to show cause;
(2) an answer and hearing; (3) a rule absolute; (4) a hearing on the contempt citation;
and (5) an adjudication of contempt.” Cullen, 849 A.2d at 1211 (quoting Lachat,
769 A.2d at 489). However, even if this Court was to treat the Motion as a petition
for contempt, the essential due process requisites were not met.
             This Court has elucidated:

             [A]n abbreviated process for finding contempt is permitted
             provid[ed] that notice of the violations alleged and an
             opportunity for explanation and defense are given, and
             where the merits of the underlying matter have already
             been heard and decided after a full hearing and which have
             been served on the contemnor.

Cleary v. Dep’t of Transp., 919 A.2d 368, 372 (Pa. Cmwlth. 2007). “‘The essential
due process requisites for a finding of civil contempt are notice and an opportunity
to be heard,’ In re: Contempt of Court, 849 A.2d 1207, 1211 (Pa. Super. 2004),
which [Appellants were not] afforded in this case.” Cleary, 919 A.2d at 372.
             This Court understands Bielby’s and the trial court’s frustration with
Appellants’ ex parte communications with the Streets Department and the Deputy
Commissioner in what appears to have been an attempt to block the issuance of
Bielby’s building permit.      However, because the trial court’s order did not
specifically direct Appellants or any other entity to issue the permit, and the permit




                                          15
was issued, and because Appellants were not given their requisite due process, the
trial court did not have authority under Rule 1701(b)(2) to sanction Appellants.16
                For all of the above reasons, the trial court’s order is vacated.




                                            _________________________________
                                            ANNE E. COVEY, Judge


President Judge Brobson and Judges Cohn Jubelirer and Fizzano Cannon did not
participate in the decision in this matter.




       16
            Notwithstanding, this Court is most disturbed by and does not condone Appellants’
actions.
                                              16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darin Bielby                           :
                                       :
            v.                         :
                                       :
Zoning Board of Adjustment of the      :
City of Philadelphia                   :
                                       :
            v.                         :
                                       :
Carla Willard, Connie Winters,         :
Michael Ramos, Susan Wright,           :   No. 1441 C.D. 2019
                  Appellants           :


                                    ORDER

            AND NOW, this 9th day of April, 2021, the Philadelphia County
Common Pleas Court’s August 14, 2019 order is VACATED.          Tulpehocken
Mansion, LLC’s unopposed Application to Substitute Appellee Property Owner
from Darin Bielby to Tulpehocken Mansion, LLC is GRANTED.



                                     _________________________________
                                     ANNE E. COVEY, Judge